       Case 4:20-cv-02078-MWB Document 11 Filed 11/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR
PRESIDENT, INC., LAWRENCE                       No. 4:20-CV-2078-MWB
ROBERTS, and DAVID JOHN HENRY,
                     Plaintiffs
                                                 Complaint Filed 11/9/20
                    v.
                                                   Electronically Filed
KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,
                         Defendants


                          ENTRY OF APPEARANCE


      Please enter my appearance as counsel for Defendant Kathy Boockvar in the

above-captioned matter.


                                    By:   /s/ Nicole J. Boland
                                          NICOLE J. BOLAND
                                          Deputy Attorney General
                                          Pa. Bar # 314061
Office of Attorney General
Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120
Phone: (717) 783-3146
nboland@attorneygeneral.gov

DATE: November 10, 2020
        Case 4:20-cv-02078-MWB Document 11 Filed 11/10/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I, Nicole J. Boland, Deputy Attorney General, do hereby certify that I caused

the foregoing Entry of Appearance, to be filed with the United States District

Court for the Middle District of Pennsylvania via the Court’s CM/ECF system,

which will provide electronic notice to all counsel and parties of record.


                                              /s/ Nicole J. Boland

                                              NICOLE J. BOLAND
                                              Deputy Attorney General


DATE: November 10, 2020
